Citation Nr: 0614108	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  03-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.

2.  Entitlement to service connection for left foot fracture.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right femur fracture, prior to May 
18, 2004.

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a right femur fracture, commencing 
May 18, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to November 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The veteran perfected his appeal of the issue of entitlement 
to service connection for right knee DJD as secondary to his 
service-connected residuals of a right femur fracture.  
However, a February 2005 rating decision granted service 
connection for right knee DJD.  Therefore, this issue is no 
longer for appellate consideration.

The February 2005 rating decision also increased the 
evaluation of the veteran's residuals of a right femur 
fracture to 20 percent, effective May 18, 2004.  Because the 
increase does not represent the maximum rating available for 
this condition, and was made effective during the course of 
this appeal, the veteran remains in appellate status, see AB 
v. Brown, 6 Vet. App. 35 (1993).  In light of this action, 
the Board has recharacterized this claim as separate issues 
as reflected on the title page.

The issues of entitlement to increased disability ratings 
before and since May 18, 2004, for residuals of a right femur 
fracture are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent evidence of record etiologically 
linking the veteran's current cervical spine disorder, to 
include degenerative disc disease (DDD) and DJD, to his 
service or any incident therein or to his service-connected 
disabilities; nor does the evidence indicate that the onset 
of such disability was within one year of his discharge from 
service.

2.  There is no competent evidence of record etiologically 
linking the veteran's current residuals of a left foot 
fracture, to include arthritis, to his service or any 
incident therein or to his service-connected disabilities; 
nor does the evidence indicate that the onset of such 
disability was within one year of his discharge from service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder, to include DDD and DJD, was 
not incurred in or aggravated by active service, may not be 
presumed to have been incurred in active service, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).

2.  Residuals of a left foot fracture, to include arthritis, 
were not incurred in or aggravated by active service, may not 
be presumed to have been incurred in active service, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in November 2001 which asked him to submit 
certain information, and informed him of the responsibilities 
of the claimant and VA concerning obtaining evidence to 
substantiate his claims.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information VA would be obtaining, and essentially asked 
the veteran to send to VA any information he had to process 
the claims.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
VA informed the veteran what he needed to show for service 
connection on direct, secondary and presumptive bases in the 
November 2001 letter.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  That was accomplished in this 
case, as the November 2001 letter was sent to the veteran 
prior to the issuance of the October 2002 rating decision.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA and private treatment records and VA 
examination reports.  The veteran has not alleged that there 
are any other outstanding medical records.  In this respect, 
although several VA treatment records indicate that he 
received intermittent private treatment for his disabilities, 
the veteran has not provided VA with copies of those 
treatment records or authorized VA to obtain copies of such 
treatment records.  Accordingly, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, and but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or for effective 
dates for all the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection for a cervical spine disorder and for residuals of 
a left foot fracture, any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
rendered moot.  

Analysis

A disability may be directly service connected when there is 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  38 U.S.C.A. 
§ 1110; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a cervical spine 
disorder, to include DDD and DJD.  Initially, there is no 
evidence of any cervical spine complaints or treatment for a 
cervical spine disorder during service.  Further, the veteran 
was first diagnosed with cervical spine disc disease and 
herniation in a May 2000 private MRI scan report, almost 30 
years after his discharge from service.  Moreover, the 
evidence of record does not indicate evidence of cervical 
spine symptoms prior to the May 2000 MRI scan.  Likewise, 
there is no competent medical evidence etiologically linking 
his cervical spine disorder to service-connected residuals of 
a right femur fracture, or to his service-connected right 
knee DJD.  In this respect, the Board acknowledges the August 
and October 2000 VA treatment records, which indicates a 
history that the veteran's neck pain was precipitated by a 
fall when his knee gave out earlier that month.  The Board 
further acknowledges the January 2001 VA treatment record 
which notes a history that the veteran had epidural 
injections in his neck with temporary relief after a 
September 1999 fall down some stairs.  A bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, the 
earlier May 2000 MRI scan report contradicts the veteran's 
history, as it clearly indicates cervical spine disc disease 
at least 3 months prior to the recorded August 2000 fall.  
Although the veteran contends that he injured his cervical 
spine in a May 2000 fall, there is no objective evidence of 
such a fall.  Likewise, while the January 2001 treatment 
record appears to link the veteran's cervical spine disorder 
to an earlier September 1999 fall, contemporaneous treatment 
records noting the injury indicate complaints of pain only in 
the right ribs and hip.  The Board finds the September 1999 
treatment records more probative as they were contemporary 
with the injury and were provided prior to the veteran's 
claim and for treatment purposes alone.  Moreover, the 
overwhelming preponderance of the medical evidence of record 
does not show that the veteran's service-connected right knee 
is objectively unstable or that his gait is unstable as a 
result of his service-connected right knee disabilities.  In 
fact, both the December 2000 and May 2004 VA examination 
reports specifically note that there was no objective 
evidence of right knee joint instability, subluxation or 
laxity.  There is no competent medical evidence of record 
stating that the veteran fell in September 1999 or August 
2000 because of a service-connected disability, including due 
to his service-connected right knee disability.  

While the veteran believes he currently has a cervical spine 
disorder, to include DDD and DJD, as a result of his service 
or service-connected right knee disorder and residuals of a 
right femur fracture, he is not competent to provide evidence 
that requires medical knowledge.  Grottveit v. Brown, supra.; 
Espiritu v. Derwinski, supra.  

In light of the foregoing, the Board finds that the 
preponderance of the medical evidence of record is against 
the veteran's claim on a direct, presumptive or secondary 
basis.  

Likewise, the Board finds that the preponderance of the 
evidence is also against the claim of entitlement to service 
connection for residuals of a left foot fracture, to include 
arthritis.  Again, there is no evidence of any left foot 
complaints or treatment for a left foot disorder during 
service.  Further, the first diagnosis of left foot 
osteoarthritis of record is in January 2000, again, almost 30 
years after his discharge from service.  Although there is 
current evidence of residuals of a left foot fracture, which 
include arthritis, there is no competent medical evidence 
etiologically linking his current disability to his service 
or service-connected disabilities.  There is no objective 
evidence of record that the veteran fractured any bones in 
his left foot as a result of any documented fall and the 
January 2001 treatment record merely notes that he gave a 10-
year history of foot pain.  While the veteran believes he 
currently has residuals of a left foot fracture, to include 
arthritis, as a result of his service or service-connected 
right knee disorder and residuals of a right femur fracture, 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra.; Espiritu v. 
Derwinski, supra.  Accordingly, the claim for service 
connection for residuals of a left foot fracture, to include 
arthritis, must be denied on direct, secondary and 
presumptive bases.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a cervical disorder, to include DDD 
and DJD, is denied.

Service connection for residuals of a left foot fracture, to 
include arthritis, is denied.


REMAND

With respect to the issues of entitlement to disability 
ratings in excess of 10 percent for residuals of a right 
femur fracture prior to May 18, 2004, and entitlement to a 
disability rating in excess of 20 percent for residuals of a 
right femur fracture since May 18, 2004, the Board notes that 
the veteran's disability is currently rated under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255, for 
femur impairment based on either knee or hip disability.  The 
September 2003 statement of the case and February 2005 
supplemental statement of the case indicate that the 
veteran's ratings were based on right knee disability.  
Despite intermittent VA treatment records dating from January 
2000 and noting right hip pain and evidence of limited right 
hip abduction at the time of the December 2000 and December 
2001 VA orthopedic examinations, there is no indication that 
the veteran's right hip disability was considered in rating 
his residuals of a right femur fracture.  Further, a February 
2005 rating decision granted service connection for DJD of 
the right knee secondary to the residuals of a right femur 
fracture, rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The RO must take 
into consideration 38 C.F.R. § 4.14 which states that the 
evaluation of the same disability under various diagnoses is 
to be avoided.

The Board also finds that the December 2000, June 2001, 
December 2001 and May 2004 VA orthopedic examination reports 
did not adequately comment on whether there was any objective 
evidence of instability, weakened movement, excess 
fatigability or incoordination associated with the veteran's 
right hip disability.  Further, the examiners did not comment 
on painful motion, or attempt to quantify any painful motion 
present, in terms of functional loss in either the right hip 
or right knee.  Several examination reports do not address 
the range of right hip flexion in degrees.  The Board is of 
the opinion that the veteran should be provided another VA 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups in both the right knee and 
right hip.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, during the pendency of this appeal, on March 
3, 2006, the United States Court of Claims for Veterans 
Appeals issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, supra. which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The Board finds that these principles are applicable 
to the veteran's claims for increased disability ratings.  
The evidence does not show that the veteran was provided 
notice of the type of evidence necessary as it pertains to 
the assignment of an effective date.  Therefore, this case 
must also be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to be 
afforded another VA orthopedic 
examination, to determine the nature 
and extent of his residuals of a right 
femur fracture.  All impairment due to 
the veteran's right femur fracture 
should specifically be identified and 
reported.  The examiner should be 
requested to specify the range of 
motion, in terms of degrees of both the 
right hip and right knee, and to 
identify any objective evidence of 
pain, painful motion, or functional 
loss due to pain in both joints as a 
result of the residuals of the in-
service right femur fracture.  The 
extent of any weakened movement, excess 
fatigability or incoordination 
associated with these disabilities 
should be specifically assessed.  The 
examiner should also express an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and if feasible, express 
this in terms of additional limitation 
of motion during flare-ups.  If not 
feasible, the examiner should so state.  
All indicated studies should be 
performed, and the rationale for all 
opinions expressed should be provided.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

3.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the issues of 
entitlement to disability ratings in 
excess of 10 percent prior to May 18, 
2004, and in excess of 20 percent since 
May 18, 2004, for residuals of a right 
femur fracture.  If the determinations 
remain adverse to the veteran, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative, and they should be 
afforded the appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


